DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed July 26, 2022 has been entered. Claims 21-28 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9 of U.S. Patent No. 11324926. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Patent No. 11324926 teaches a catheter system, comprising: a catheter adapter, comprising a distal end, a proximal end, a lumen extending between the distal end and the proximal end, and a side port disposed between the distal end and the proximal end and in fluid communication with the lumen; a catheter extending distally from the distal end of the catheter adapter; an introducer needle having a wall defining a needle lumen of the introducer needle, a first notch formed through the wall, and a second notch formed through the wall, wherein the second notch is proximal to the first notch, wherein the introducer needle extends through the catheter and beyond the distal end of the catheter when the introducer needle is in an insertion position for insertion into a patient, wherein a portion of the introducer needle between the first notch and the second notch is blocked such that fluid is prevented from flowing in the needle lumen between the first notch and the second notch; and a seal element is disposed proximal to the second notch and distal to the side port, wherein the seal element is configured to prevent a priming fluid from travelling distal to the seal element between an outer surface of the introducer needle and an inner surface of the catheter (See claim 1).
Regarding claim 22, Patent No. 11324926 teaches a septum disposed within the lumen of the catheter adapter, wherein a portion of an outer surface of the introducer needle comprises a groove, wherein the portion of the outer surface of the introducer needle is disposed within the septum, wherein the groove is configured to allow air to pass through the septum (See claim 2).
Regarding claim 23, Patent No. 11324926 teaches the first notch and the second notch are disposed within the catheter when the introducer needle is in the insertion position (See claim 3).
Regarding claim 24, Patent No. 11324926 teaches at least a portion of the catheter is transparent or translucent (See claim 4).
Regarding claim 25, Patent No. 11324926 teaches a needle hub, wherein a proximal end of the introducer needle is secured within the needle hub, wherein the needle hub comprises a flash chamber in fluid communication with the needle lumen (See claim 5).
Regarding claim 26, Patent No. 11324926 teaches the needle hub further comprises a gas permeable vent proximate the flash chamber (See claim 6).
Regarding claim 27, Patent No. 11324926 teaches a needle shield disposed between the needle hub and the catheter adapter (See claim 8).
Regarding claim 28, Patent No. 11324926 teaches a septum disposed within the lumen of the catheter adapter, wherein the catheter adapter further comprises a gas permeable vent proximal to the septum (See claim 9).
Allowable Subject Matter
Claims 21-28 would be allowable upon the filing of a terminal disclaimer as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 21 could either not be found or was not suggested in the prior art of record. The closest art is Cindrich (US 2010/0168675), Ma (US 2015/0202422), Baid (US 2013/0261554), and Skutnik (US 2011/0313357). 
Cindrich discloses a catheter system (System of Fig. 23), comprising: a catheter adapter (424, Fig 25), comprising a distal end, a proximal end, a lumen extending between the distal end and the proximal end (See annotated Fig 25 below), and a side port (See annotated Fig 25 below) disposed between the distal end and the proximal end and in fluid communication with the lumen; an extension tube (See tube connected to side port in Fig. 23) integrated within the side port; a catheter (422, Fig 25) extending distally from the distal end of the catheter adapter; an introducer needle (430, Fig 25) having a wall defining a needle lumen of the introducer needle, a first notch (436b, Fig 25) formed through the wall, and a second notch (436a, Fig 25) formed through the wall, wherein the second notch is proximal to the first notch (See Fig 25), wherein the introducer needle extends through the catheter and beyond the distal end of the catheter when the introducer needle is in an insertion position for insertion into a patient (See Fig. 25; Para 0043; Para 0074); and a seal element (410, Fig 24) blocking a fluid pathway (Para 0072-0073). 
Ma teaches a catheter system (system of Fig 1) comprising a catheter adapter (20, Fig 1), an introducer needle (16, Fig 1), a side port (30, Fig 1), and a seal element (60, Fig 2) blocking a fluid pathway that extends from the extension tube through the catheter (12, Fig 1), wherein the seal element is disposed proximal to the catheter and distal to the side port (See Fig 2), wherein the seal element prevents the priming fluid from travelling distal to the seal element between the outer surface of the introducer needle and the inner surface of the catheter (Para 0047, lines 4-7; the seal element 60 prevents fluid from entering catheter until actuator is advanced, thus if the actuator is not advance the fluid would not travel between the outer surface of the introducer needle and the inner surface of the catheter).
Neither Cindrich nor Ma teach the needle is blocked between the first and second notches to prevent fluid flowing in the needle lumen between the first and second notches. 
While Braid teaches a crimp (26, Fig1) in a portion of the introducer needle (12, Fig 1), it does not block fluid flow as required by the claim. 
Skutnik teaches first (210, Fig 15A) and second (206, Fig 15A) notches and a blockage to create separate flow paths (Para 0152), however, the flow paths in Skutnik connect the two notches. It would not have been obvious to one of ordinary skill art to combine these references to arrive at the claimed limitation. Therefore, these references separately or in combination fail to teach all of the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                  

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783